Citation Nr: 0515177	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than November 
10, 1994, for the grant of service connection for residuals 
of left foot injury.

2.  Entitlement to an effective date earlier than November 
10, 1994, for the grant of service connection for residuals 
of left ankle injury.

3.  Entitlement to an increased rating for major depressive 
disorder, posttraumatic stress disorder, and dysthymic 
disorder, currently rated as 30 percent disabling.

4.  Entitlement to an assignment of a higher rating for 
residuals of a left foot injury, currently rated as 10 
percent disabling.

5.  Entitlement to an assignment of a higher rating for 
residuals of a left ankle injury, currently rated as 10 
percent disabling.

6.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the periods from 
July 1987 to January 1988 and from May 1989 to September 
1989.  The veteran also had National Guard Service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes that a February 2003 rating decision granted the 
veteran service connection for his left ankle with an 
evaluation of 10 percent effective November 10, 1994.  The 
March 2003 rating decision continued the 10 percent rating 
for the left ankle.

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing at the 
North Little Rock, Arkansas, RO.  During the hearing, the 
veteran withdrew his claim of entitlement to individual 
unemployability.  He also submitted new evidence and waived 
initial RO review.  
The issues of increased ratings for depression, left foot, 
left ankle and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In November 2000, claims were received from the veteran which 
included secondary service connection claims for left arm, 
left shoulder, and left hip.  The record is unclear as to the 
status of these claims.  In a statement received in May 2004, 
the veteran apparently attempted to reopen a secondary 
service connection claim for a back disorder.  The Board 
refers these matters to the RO for appropriate action.  


FINDINGS OF FACT

1. In an April 1989 rating decision, the RO denied the 
veteran's claim for service-connection for a left ankle 
injury.  The veteran did not appeal that decision.  

2.  The veteran did not attempt to reopen his claim for 
service connection for a left ankle injury prior to November 
10, 1994.  

3.  The veteran did not attempt to file a claim for service 
connection for a left foot injury prior to November 10, 1994.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 10, 1994, for the 
grant of service connection for residuals of a left ankle 
injury, is not warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2004).

2.  An effective date earlier than November 10, 1994, for the 
grant of service connection for residuals of a left foot 
injury, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision and statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in an October 2003 VCAA letter, the 
appellant was advised of what the evidence must show, the 
types of evidence VA would assist him in obtaining, and his 
own responsibilities with regard to obtaining or identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the October 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  A reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and, 
accordingly, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.
Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the RO provided VCAA notice to 
the veteran in October 2003, which was after the March 2003 
rating decision on appeal.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the October 2003 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).   
Moreover, no prejudice to the veteran has been alleged or 
shown.  Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. 
(April 14, 2005).

The Board also finds that all necessary development has been 
accomplished.  The appellant was provided with the 
opportunity to appear at a hearing before the Board and did 
so in November 2004.  

No pertinent outstanding evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The veteran and his representative assert that the veteran is 
entitled to an effective date for the grant of service 
connection for residuals of left ankle and left foot injuries 
back to 1989.  In the April 2003 notice of disagreement, the 
veteran indicated that the effective dates should go back to 
April 1989.  In his February 2004 Form 9 appeal, he 
apparently requested a November 4, 1989 earlier effective 
date for his service-connected left ankle and left foot.  

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from, or action by, a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the claims file shows that the veteran filed an 
initial claim for service connection for residuals of a left 
ankle injury in December 1987.  However, the RO denied that 
claim in April 1989 and notified the veteran that same month.  
The veteran did not appeal the decision and it is now final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

During his November 2004 Board hearing, the veteran testified 
that, while he could not remember that far back, he thought 
he had filed a notice of disagreement with the April 1989 
decision.  The claim file does not contain a notice of 
disagreement with the April 1989 rating.

On November 10, 1994, the veteran filed an application (VA 
Form 21-526) to reopen his service connection claim for 
residuals of a left ankle injury as well as a service 
connection claim for residuals of injury to the left foot.  
As such, the effective dates of any subsequent awards of 
service connection for residuals of left ankle injury and 
left foot injury can be no earlier than the date of receipt 
of the applications to reopen the left ankle claim and the 
claim for service connection for the left foot injury.  

The November 10, 1994 application is the earliest evidence of 
record of the veteran's intent to reopen his service 
connection claim for residuals of a left ankle injury and to 
file a claim of service connection for residuals of his left 
foot injury.  There simply is no evidence on file showing the 
veteran's intent to reopen a claim for service connection for 
the left ankle, following the April 1989 denial, prior to 
November 10, 1994.  Nor is there any evidence in the claim 
folder prior to November 10, 1994 indicating that the veteran 
intended to file a service connection claim for his left 
foot.   

Accordingly, the veteran's claims for effective dates earlier 
than November 10, 1994, for the grants of service connection 
for residuals of a left ankle injury and residuals of a left 
foot injury must be denied.  


ORDER

The claims for effective dates earlier than November 10, 
1994, for grants of service connection for residuals of left 
ankle and left foot injuries are denied.  


REMAND

The veteran testified during his November 2004 Board hearing 
that his depression, left foot, left ankle, and headaches 
have increased in severity since the last VA examinations.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Therefore, the case must be returned to the RO for 
such examinations.  

The veteran is hereby informed of the need to submit any 
additional pertinent evidence in his possession. 

Accordingly, these matters are REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
VA examinations by appropriate medical 
professionals to determine the current 
nature and severity of his service-
connected depression, left foot, left 
ankle, and headaches.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiners in 
connection with the examinations.  The 
examinations should include any 
diagnostic tests or studies necessary for 
an accurate assessment of the disorders.  
Examination findings should be reported 
for the following: 

a)	evaluation of depression under 38 
C.F.R. 
§ 4.130, Diagnostic Code 9434;

b)	evaluation of the left foot under 
38 C.F.R. § 4.73, Diagnostic Code 
5284, with specific comment on 
whether the veteran's left foot 
disability is moderate, moderately 
severe or severe;

c)	evaluation of the left ankle under 
38 C.F.R. § 4.73, Diagnostic Code 
5271, with specific comment on 
whether the limitation of motion 
of the veteran's ankle is moderate 
or marked;

d)	evaluation of headaches under 
38 C.F.R. § 4.124a, Diagnostic 
Codes 8100 and 8045, and 38 C.F.R. 
§ 4.130, Diagnostic Code 9304, 
with specific comment on whether 
the veteran's headaches are 
characteristic of prostrating 
attacks occurring on average once 
month, or are very frequent with 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  

All findings and opinions should be 
supported with a complete written 
analysis.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Ronald W. Scholz
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


